UDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments related to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the examiner has improperly simplified the claims in the 101 analysis.  While the examiner has simplified the claim language, specifically removing the specifics/details of the data being evaluated/analyzed, in order to clearly show the breadth of the claims, the examiner disagrees that this simplification is in any way improper.  In fact, it is required to establish the BRI of the claim as a whole before performing any 101 analysis; MPEP 2106(II).  The examiner will now address each limitation in detail to more thoroughly explain the BRI of each limitation, starting with the “obtaining” step.
Most of applicant’s arguments are regarding the first limitation of “obtaining a cycle length distribution metric” and the details/specifics related to this CL distribution metric.  However, as made clear by applicant themselves (See top of Page 12 of 15 in applicant’s response and in Claim 11), obtaining a CL distribution metric is merely obtaining stored data (from memory) that has already previously been formatted into the recited plot.  Independent claim 1 does not require the active steps of receiving, determining, plotting any of this very specific information to form a CL distribution 
The next step simply requires that a user look at the plotted points on the previously established graph and determine the distribution of points in the fourth quadrant.  Again, the examiner contends that this can be done visually by a user simply 
The next step relates to calculating a metric based on the distribution, i.e. assigning a value to the previously determined distribution of points in the fourth quadrant.  For example, assigning an arbitrary value of 1 to points that are very closely clustered and a value of 10 to points that are spread far apart.  Again, the examiner contends that assigning a value to how far away points are from each other can be done mentally.  
The last step merely recites that based on the arbitrarily assigned value, i.e. discrimination score, a user then determines the likelihood of a PVC burden.  For example, a discrimination score of 5 or higher means that a PVC burden is very likely.  Again, the examiner sees no reason why this cannot be done in a user’s head. 
While the examiner has simplified the specific data being analyzed, this is in no way improper during a 101 analysis.  Specifically, the particular data, no matter how specific or detailed the data is, cannot be what is considered significantly more, as it is implicitly part of the abstract idea.  It seems like it is applicant’s position that because the data itself is very specific/detailed, e.g. RRI difference pairs plotted in one of 4 quadrants on a graph based on different transition types (short-short, long-long, long-short, short-long), that this somehow amounts to additional steps that are significantly more.  However, the examiner emphasizes that the specific data being evaluated/analyzed in the mental process cannot be considered additional elements, as the data is part of the abstract idea.  No matter how specific/detailed the data being 
Applicant’s arguments that the claims require a processor and are therefore not directed to a mental process are not considered persuasive.  Specifically it is abundantly clear that the courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." MPEP 2106.04(a)(2)(III). Furthermore, MPEP 2106 makes it abundantly clear that merely putting an abstract idea on a general purpose computer/processor does not make the claim eligible; See specifically MPEP 2106.05(b)(I-II) and 2106.05(f). 
Applicant’s arguments regarding that the mental steps are far too complex and therefore cannot be done in mentally are not persuasive.  Applicant is reminded that attorney arguments cannot take the place of evidence.  Specifically, applicant has provided no evidence, facts, support or even an explanation as to why this evaluation is far too complex to be done in a user’s mind.  Applicant argues “the claims recite multiple complex calculations performed on a large data set over time and could not be performed in any practical manner in the mind of an individual”.  First and foremost, the claims in no way, shape or form require “a large data set”, in fact the claims could be met with only two data points, i.e. two RRI difference pairs, plotted on the CL distribution metric. Furthermore, applicant states that there are multiple complex calculations that are too complex to be practically done in a user’s mind.  Again, the examiner disagrees. 
Applicant’s arguments that no 2(b) analysis was performed and therefore the examiner did not establish a prima facie case of ineligible subject matter are not considered persuasive.  The examiner made it clear in their analysis, specifically explained in the Non-Final rejection, that the only additional element in the claims is a 
As detailed above, the examiner considers the step of obtaining a graph with previously plotted points a mental step and maintains this position.  However, if applicant contends that this “obtaining” is an additional step that is not part of the mental process, then it amounts to mere data gathering which has been well-established as not amounting to significantly more; see MPEP sections cited above.  Again, it is emphasized that applicant themselves make it clear that this step includes merely pulling data from memory, i.e. data gathering.    
If it is applicant’s position that the claims recite additional elements, it is highly recommended that applicant point out which elements/limitations they considered to be additional, i.e. not part of an abstract idea or mental process.  And why they believe these specific elements/limitations are “significantly more” than mere data gathering or extra-solution activity.   Applicant generally alleges that all the elements in the claims (without particularly pointing out any specific element/limitation) are “NOT well-understood, routine or conventional activities” and then goes on to argue that this a new abstract idea is still an abstract idea”.  As well as MPEP 2105.05(d) “The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible.”
Lastly, as detailed in the Non-Final rejection, the claim as a whole amounts to nothing more than the mental process a person, e.g. physician/diagnostician, goes through when diagnosing a particular condition.  Specifically, evaluating specific data to determine if the patient has or is likely to have a condition.  “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”  Therefore, the additional elements (processor and possibly data gathering) taken individually, and also taken as a combination, 1) do not integrate the judicial exception into a practical application and 2) do not result in the claim as a whole amounting to significantly more than the judicial exception.  Therefore, the examiner has done a full and complete analysis of claim 1 under the current 101 guidelines, i.e. completely consistent with the guidance provided in MPEP 2106. 
Regarding claim 2, this claim positively recites obtaining “cardiac activity signals for the series of cardiac beats” (this could merely looking at an ECG signal, having PQRST waves, of 3 cardiac beats), determining ventricular cycle length (how long each heart beat lasts), determining difference combination between consecutive CLS for conventional AF detection algorithm has been proposed that utilizes a Lorenz scatter plot to identify patterns in RRI differences.”  Therefore, the examiner contends that even the steps of actively building the CL distribution metric can be done mentally, as they are simple tasks, i.e. measuring the length of a signal (from R to R peaks), subtracting the difference in the length between consecutive signals, and plotting these differences on a standard 
Dependent claims 3-9 merely recite details related to how the points are plotted on the graph, i.e. defining the axes of the Lorenz graph, as well as further limiting the simple calculations that are performed mentally, including normalizing data and utilizing ratios (division) in the calculations.  Again, all of these steps can be performed in a user’s head. 
Dependent claim 10, merely recites calculating and saving the determined PVC burden for multiple sets of cardiac beats.  Again this can be met by calculating and saving the PVC burden for 4 heart beats.  The examiner contends that this can easily be achieved mentally, i.e. by memorization, or with the simple use of pen/paper, i.e. writing down the PVC burden after each evaluation. 
Independent claim 11 mirrors claim 1 almost exactly, the only difference being that the claim explicitly recites a memory which stores the cardiac activity and the CL distribution metric.  As is well known and understood, a memory for storing data is part of a generic computer and cannot amount to significantly more; see MPEP sections cited above. 
Claims 12-20 mirror the subject matter of claims 2-10 exactly, and have been previously addressed above. 
Therefore, the examiner is not convinced by applicant’s arguments and the examiner maintains the 101 rejection. 

Regarding the limitations “a CL distribution metric that plots” or “the CL distribution metric plots”, it seems as if applicant has misconstrued the rejection.  The issue is not with the obtaining step, but with the use of the active verb “plots” which clearly implies an action, i.e. method step, taken by the CL distribution metric.  The examiner contends that the CL distribution metric represents a plot or is in the form of a plot, but the metric itself cannot and does not actively plot anything as it is not physically capable of plotting anything, as it is merely a plot.  The confusion arises due to the use of the verb “plots” as an active step.   The examiner interprets this merely as a CL distribution metric in the form a plot, with no active step of plotting required.  This interpretation is consistent with applicant’s own specification and claim 2, which actively requires building/plotting the CL distribution metric.   Therefore, this rejection is maintained. 

Regarding the 102 rejections, applicant argues that Corbucci discloses determining whether the points throughout the Lorentz plot are scattered uniformly about the entire plot and therefore does not “measure an extent to which the cardiac beats are spread across quadrant IV”, i.e. a single quadrant.  Applicant is reminded that their claims recite the transitional phrase “comprising” and therefore do not preclude other quadrants from being considered/analyzed in terms of the distribution, i.e. extent which points are spread out.  This is made abundantly in claim 5, which makes it clear 
Regarding claims 8 and 18, applicant arguments are considered persuasive and are no longer being rejected under prior art.  However, the claims are not indicated as allowable (even if rolled up into the independent claim) based on the numerous 101 and 112 rejections; see below for details. 

Drawings
The drawings are objected to because box 314 in Fig. 3 is labelled “No PVCs Detected”.  However, it is abundantly clear from the specification that a score over 150 (defined threshold) indicates that PVCs are detected. (“Returning to 310, when the discrimination score equals or is above the score threshold, flow branches to 314. At 314, the one or more processors record indication that PVCs were detected”). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites obtaining a plot of cardiac beats,. This judicial exception is not integrated into a practical application because this is merely a mental process, specifically obtaining data that has been plotted on a graph/chart, calculating information from the plot and then diagnosing a condition based on the information.  This can all be done in a person’s head or simply by hand with pen 
	Dependent claims 2-10 merely further limit the abstract idea itself and add no additional elements that amount to significantly more.  Specifically, these claims merely further limit how the data is plotted or calculated which again can be done mentally or by hand. Independent claim 11 and its dependent claims 12-20 mirror claims 1-10 and are rejected for the exact same reasons.  The addition of a memory in claim 11 does not change the position of the examiner that a general purpose computer (which includes memory) fails to make the claim eligible under 101.
	Claim 20 broadly recites that a processor is housed within a number of general/broad devices, e.g. an implantable device, a local external device (which can be anything) or a remote server.  The examiner takes official notice that including a processor in a housing, specifically within a remote server, implantable device or local external device, is well-understood, routine and conventional. 
	See response to arguments, above, for more details.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner contends that applicant fails to provide adequate written description for the breadth of the claim.  Specifically, the limitations “calculate a discrimination score based on the distribution characteristic of the cardiac beats across the CL distribution metric; and designating the CA signals to include a predetermined level of PVC burden based on the discrimination score” are broad enough to encompass any way imaginable that a discrimination score can be calculated based on the distribution characteristic and any way imaginable that a PVC burden can be designated based on the discrimination score.  It is abundantly clear that applicant has a very specific and single way of calculating a discrimination score; See equation 1 . 
While the examiner contends that applicant has possession of very specific calculations, the claimed scope is much broader than what applicant has possession of.   MPEP 2163 and 2161.01 makes it clear that original claims can lack written description when applicant claims a broad genus but only describes a very specific species, which appears to be the case here.  Specifically, applicant has not disclosed a “representative number of species” to justify claiming the broad genus. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Similar to above, the examiner contends that applicant fails to provide adequate guidance describing how one of ordinary skill in the art would . 
According to MPEP 2161.01 “When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover any and all embodiments that perform the recited function. Because such a claim encompasses all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim…. Applicants who present broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification.” 
	
Regarding the 112, 1st rejections, it is noted that some of the dependent claims fix individual issues with some of these limitations, but no single claim fixes all of the issues and therefore all the claims are rejected.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 11 and 13 recite “CL distribution metric that plots” or “CL distribution metric plots”.  This appears to be improperly claiming a product (CL distribution metric) and process of using that product (plotting); MPEP 2173.05(p).  It is unclear if this metric is merely a plot or graph that has been previously obtained/stored or if applicant is attempting to claim the active steps of plotting these points. Therefore, these claims are indefinite.  See response to arguments above for further details. 
[Claim 6 and 16] Based on applicant’s amendments (specifically changing the dependency of claims 5 and 15), the limitation “the normalization” no longer has antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0101541 to Corbucci et al.
[Claims 1 and 11] Corbucci discloses a method and system (system 10 shown in Figs. 1-6, especially Fig. 4) for detecting premature ventricular contractions (PVCs; Abstract), comprising: memory (72; Par 0063) to store cardiac activity (CA) for a series of cardiac beats and a cycle length (CL) distribution metric (Lorenz plot) that plots a series of cardiac beats into one of a set of transition types based on R-R interval (RRI) difference pairs associated with the cardiac beats (“generating and interpreting Lorenz plots of R-R interval changes” Par 0063), wherein the CL distribution metric plots the cardiac beats based on a comparison between combinations of the RRI difference pairs for corresponding combinations of the cardiac beats (“generate a Lorenz plot of R-R interval changes between consecutive cardiac cycles to diagnose premature cardiac events, e.g., atrial or ventricular contractions” Par 0033; See also Pars 0024 and 0071); one or more processors (premature detection module 78 and processor 70; Pars 0070-73) that, when executing the program instructions, are configured to: calculate a distribution characteristic for the cardiac beats, from the series of cardiac beats in opposite quadrants” Par 0103; It is abundantly clear from applicant’s specification that each quadrant represents a transition type); calculate a discrimination score based on the distribution characteristic of the cardiac beats across the CL distribution metric; and designating the CA signals to include a predetermined level of PVC burden based on the discrimination score (“the severity of the premature contractions may be determined based upon the percentage of points clustered far in opposing quadrants” Par 0103).  See also Fig. 9 and Pars 0098-99. 
[Claims 2-3 and 12-13] Corbucci discloses plotting the difference/changes between consecutive RR intervals on a Lorenz plot (see Figs. 8A, 8B and 9)
[Claim 10] Corbucci discloses the ability to used stored RR intervals (“retrieved from memory”) or real-time RR intervals, specifically related to 10 minutes or a number of cardiac cycles (Pars 0101-102)
[Claim 20] Corbucci shows the processors (78 and 70, Fig. 4) located within a housing of an implantable medical device (16, Fig. 1), specifically a cardiac monitor (Par 0027). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0101541 to Corbucci et al. as applied to claims 1 and 11 above, and further in view of US 2012/0197148 to Levitan or US 2015/0164349 to Gopalakrishnan et al. or US 2018/0192902 to Perschbacher.
Corbucci fails to explicitly teach the normalization of data. In the same field of endeavor, Levitan, Gopalakrishnan and Perschbacher all teach that normalization of similar data is common practice.  Levitan discloses normalizing data so that it is represented in a more convenient form (Par 0074).  Gopalakrishnan discloses that it is known in the art to analyze a normalized ratio of consecutive RR intervals (Par 0052).  Furthermore, Perschbacher discloses that it is known to normalize RR intervals to account for increasing or decreasing heart rates (Par 0078 and 0092).  Therefore, it . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792